Citation Nr: 9917289	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-31 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a sinus disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left eye 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bronchitis 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to January 
1972.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veteran's Affairs 
(VA).  


FINDINGS OF FACT

1.  In June 1995, the Board denied service connection for a 
stomach disorder and sinusitis because there was no evidence 
connecting current disabilities to disease or injury in 
service.  

2.  Evidence connecting current stomach and sinus 
disabilities to disease or injury in service has not been 
received since the Board's June 1995 decision.  

3.  In June 1995, the Board denied service connection for a 
residuals of a left eye injury, residuals of bronchitis, and 
a disability of the lumbar spine on the basis that there was 
no evidence of current disability.  

4.  Evidence that there are current residuals of bronchitis 
or a disability of the lumbar spine has not been received 
since the Board's June 1995 decision.  

5.  The evidence received subsequent to June 1995 with regard 
to a claim for service connection for disorders of the 
stomach, sinus, bronchitis, and back is not so significant by 
itself, or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claims.

6.  Evidence of bilateral cataracts has been received since 
the Board's June 1995 decision.  As a current diagnosis was 
not previously of record, this evidence must be considered in 
order to fairly decide the merits of the claim.

7.  There is no evidence connecting the bilateral cataracts 
noted in May 1996 to the left eye injury in service.  


CONCLUSIONS OF LAW

1.  The June 1995 Board decision, wherein service connection 
for disorders of the stomach, sinus, bronchitis, and back 
were denied, is final.  38 U.S.C. § 7104(b) (West 1991), 
38 C.F.R. § 20.1100 (1998).

2.  The evidence received subsequent to the Board's June 1995 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for 
disorders of the stomach, sinus, left eye, bronchitis, and 
back.  38 U.S.C. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

3.  As new and material evidence has been received, the claim 
for service connection for a left eye disorder is reopened.  
38 U.S.C. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

4.  The claim for service connection for a left eye disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C. § 5108 (West 1991); 38 C.F.R. 
§ 20.1100 (1998); see also 38 U.S.C. § 7104(b) (West 1991).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims concluded in Elkins that 
the Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468(Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1998).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

A Stomach disorder and sinusitis

In the instant case, service connection for stomach and sinus 
disorders was denied in a Board decision dated in June 1995, 
on the basis that the evidence did not show that the 
veteran's current peptic ulcer disease disability or 
sinusitis disability was related to his service.  The 
assertion of a lay witness is not competent evidence.  
Etiology is a medical question requiring an opinion from a 
witness with medical expertise.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993).  In 1995, there was no evidence of a 
connection from a physician or other competent witness.  The 
Board's decision pointed out the lack of supporting evidence.  
The information submitted by the veteran since the Board's 
1995 decision still does not provide evidence from a 
physician or other competent witness which would link a 
current stomach or sinus disorder to disease or injury during 
service.  There is no new evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claims.  38 C.F.R. § 3.156(a) (1998).

Bronchitis and back disorders

Service connection for the bronchitis and back disorders was 
denied in a Board decision dated in June 1995, on the basis 
that there was no evidence of a lumbar spine disorder or 
residuals of bronchitis.  A well grounded claim requires a 
diagnosis of a current disability from a competent medical 
witness.  As a lay witness, the veteran does not have the 
necessary training and experience to diagnosis his symptoms 
as a current disability.  A diagnosis from a doctor or other 
medical professional is required.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).   In 1995, there was no evidence 
of a current diagnosis of a back disorder or bronchitis 
residuals from a physician or other competent witness.  The 
Board's decision pointed out the lack of supporting evidence.  
The information submitted by the veteran since the Board's 
1995 decision still does not provide a current diagnosis of a 
back disorder or bronchitis residuals from a physician or 
other competent witness.  The new evidence contains clinical 
notes which include complaints of pain in various parts of 
the veteran's body, including the back.  The doctor noted 
back complaints on several occasions but did not record a 
diagnosis.  There is no new evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claims.  38 C.F.R. § 3.156(a) (1998).

Left eye

Service connection for a left eye disorder was denied in a 
Board decision dated in June 1995, on the basis that there 
was no evidence of a current left eye disorder.  Private 
clinical notes of May 1996 mention bilateral early cataracts.  
As the claim was previously denied because there was no 
diagnosis, and there is now a diagnosis, this must be 
considered new and material evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1998).  The claim 
for a left eye disorder is reopened.  38 U.S.C.A. § 5108 
(West 1991).  

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and, if the claim is well grounded, the claim will be 
evaluated on the merits after ensuring the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.  See Winters v. 
West; 12 Vet. App. 203 (1999); Elkins v. West; 12 Vet. 
App. 209 (1999).  

As discussed above, a well grounded claim requires evidence 
from a competent medical source which links the current 
disability to the disease or injury in service.  Here, the 
doctor who noted the bilateral early cataracts did not 
connect them to the left eye injury or conjunctivitis in 
service, approximately 25 years earlier.  There is no 
evidence from any medical professional which connects the 
current eye disability to disease or injury in service.  As 
there is no evidence of a connection, the claim is not well 
grounded and must be denied.  38 U.S.C.A. § 5107(a) (West 
1991).  

Although the RO did not specifically state that it denied the 
veteran's claims for service connection for an eye disability 
on the basis that it was not well grounded, the Board 
concludes that this was harmless.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995).  The past and current rating decisions, 
statement of the case and supplements, as well as the prior 
Board decision, adequately informed the veteran of the lack 
of evidence to support his claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995); Meyer v. Brown, 9 Vet. App. 425, 429 
(1996).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  


ORDER

The petition to reopen claims of service connection for a 
stomach, sinus, bronchitis, or a back disorder is denied.

Service connection for a left eye disorder is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 

